Steele LawCase
            Firm,19-40927-elm13
                 PLLC                     Doc 15 Filed 03/14/19               Entered 03/14/19 14:42:45            Page 1 of 18
3629 Lovell Avenue
Suite 100
Fort Worth, TX 76107

Bar Number: 24070673
Phone: (682) 231-0909

                                    IN THE UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF TEXAS
                                              FORT WORTH DIVISION
In re: Gregory Thomas Higgins                     xxx-xx-5818             §          Case No:     19-40927-13
       9500 Live Oak Lane #A                                              §
                                                                                     Date:        3/14/2019
       Fort Worth, TX 76179                                               §
                                                                          §          Chapter 13
                                                                          §




                                  Debtor(s)




                                                  DEBTOR'S(S') CHAPTER 13 PLAN
                                              (CONTAINING A MOTION FOR VALUATION)

                                                            DISCLOSURES

   This Plan does not contain any Nonstandard Provisions.

   This Plan contains Nonstandard Provisions listed in Section III.

   This Plan does not limit the amount of a secured claim based on a valuation of the Collateral for the claim.

   This Plan does limit the amount of a secured claim based on a valuation of the Collateral for the claim.

This Plan does not avoid a security interest or lien.

Language in italicized type in this Plan shall be as defined in the "General Order 2017-01, Standing Order Concerning Chapter 13
Cases" and as it may be superseded or amended ("General Order"). All provisions of the General Order shall apply to this Plan
as if fully set out herein.




                                                                 Page 1
Plan Payment:     $450.00                       Value of Non-exempt property per § 1325(a)(4):         $0.00
Plan Term:     60 months                        Monthly Disposable Income per § 1325(b)(2):         $0.00
Plan Base:     $27,000.00                       Monthly Disposable Income x ACP ("UCP"):          $0.00
Applicable Commitment Period: 60 months
Case No: Case   19-40927-elm13
           19-40927-13                    Doc 15 Filed 03/14/19              Entered 03/14/19 14:42:45                  Page 2 of 18
Debtor(s): Gregory Thomas Higgins




                                                        MOTION FOR VALUATION
Pursuant to Bankruptcy Rule 3012, for purposes of 11 U.S.C. § 506(a) and § 1325(a)(5) and for purposes of determination of the
amounts to be distributed to holders of secured claims who do not accept the Plan, Debtor(s) hereby move(s) the Court to value the
Collateral described in Section I, Part E.(1) and Part F of the Plan at the lesser of the value set forth therein or any value claimed on
the proof of claim. Any objection to valuation shall be filed at least seven (7) days prior to the date of the Trustee's pre-hearing
conference regarding Confirmation or shall be deemed waived.


                                                        SECTION I
                                    DEBTOR'S(S') CHAPTER 13 PLAN - SPECIFIC PROVISIONS
                                                   FORM REVISED 7/1/17

A.   PLAN PAYMENTS:
          Debtor(s) propose(s) to pay to the Trustee the sum of:
            $450.00        per month, months    1       to   60    .

          For a total of     $27,000.00     (estimated " Base Amount ").

          First payment is due      4/3/2019        .

          The applicable commitment period ("ACP") is        60   months.

          Monthly Disposable Income ("DI") calculated by Debtor(s) per § 1325(b)(2) is:          $0.00          .

          The Unsecured Creditors' Pool ("UCP"), which is DI x ACP, as estimated by the Debtor(s), shall be no less than:
               $0.00      .

          Debtor's(s') equity in non-exempt property, as estimated by Debtor(s) per § 1325(a)(4), shall be no less than:
               $0.00          .

B. STATUTORY, ADMINISTRATIVE AND DSO CLAIMS:

     1.   CLERK'S FILING FEE: Total filing fees paid through the Plan, if any, are             $0.00          and shall be paid in full
          prior to disbursements to any other creditor.

     2.   STATUTORY TRUSTEE'S PERCENTAGE FEE(S) AND NOTICING FEES: Trustee's Percentage Fee(s) and any
          noticing fees shall be paid first out of each receipt as provided in General Order 2017-01 (as it may be superseded or
          amended) and 28 U.S.C. § 586(e)(1) and (2).

     3.   DOMESTIC SUPPORT OBLIGATIONS: The Debtor is responsible for paying any Post-petition Domestic Support
          Obligation directly to the DSO claimant. Pre-petition Domestic Support Obligations per Schedule "E/F" shall be paid in
          the following monthly payments:


                      DSO CLAIMANTS                            SCHED. AMOUNT           %        TERM (APPROXIMATE)              TREATMENT
                                                                                                 (MONTHS __ TO __)              $__ PER MO.

C. ATTORNEY FEES: To                      Steele Law Firm, PLLC             , total:        $2,567.00     ;
      $1,133.00 Pre-petition;             $1,434.00     disbursed by the Trustee.

D.(1) PRE-PETITION MORTGAGE ARREARAGE:

                MORTGAGEE                            SCHED.             DATE               %      TERM (APPROXIMATE)             TREATMENT
                                                    ARR. AMT       ARR. THROUGH                    (MONTHS __ TO __)




                                                                  Page 2
Case No: Case   19-40927-elm13
           19-40927-13                    Doc 15 Filed 03/14/19             Entered 03/14/19 14:42:45                Page 3 of 18
Debtor(s): Gregory Thomas Higgins



D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY THE TRUSTEE IN A CONDUIT CASE:

                       MORTGAGEE                                 # OF PAYMENTS             CURRENT POST-              FIRST CONDUIT
                                                                PAID BY TRUSTEE          PETITION MORTGAGE          PAYMENT DUE DATE
                                                                                          PAYMENT AMOUNT                (MM-DD-YY)

D.(3) POST-PETITION MORTGAGE ARREARAGE:

               MORTGAGEE                           TOTAL           DUE DATE(S)           %       TERM (APPROXIMATE)          TREATMENT
                                                    AMT.           (MM-DD-YY)                     (MONTHS __ TO __)

E.(1) SECURED CREDITORS - PAID BY THE TRUSTEE:

A.
                 CREDITOR /                     SCHED. AMT.           VALUE             %        TERM (APPROXIMATE)          TREATMENT
                COLLATERAL                                                                        (MONTHS __ TO __)            Per Mo.

EECU/Educational Employees Credit Unio             $25,959.00         $19,000.00       5.50%         Month(s) 1-8                      $237.50
2015 Dodge Ram                                                                         5.50%         Month(s) 9-9                      $267.53
                                                                                       5.50%         Month(s) 10-58                    $405.00

B.

                 CREDITOR /                     SCHED. AMT.           VALUE             %                                    TREATMENT
                COLLATERAL                                                                                                     Pro-rata

To the extent the value amount in E.(1) is less than the scheduled amount in E.(1), the creditor may object. In the event a creditor
objects to the treatment proposed in paragraph E.(1), the Debtor(s) retain(s) the right to surrender the Collateral to the creditor in
satisfaction of the creditor's claim.

E.(2) SECURED 1325(a)(9) CLAIMS PAID BY THE TRUSTEE - NO CRAM DOWN:

A.
                          CREDITOR /                              SCHED. AMT.           %        TERM (APPROXIMATE)          TREATMENT
                         COLLATERAL                                                               (MONTHS __ TO __)            Per Mo.

B.
                          CREDITOR /                              SCHED. AMT.           %                                    TREATMENT
                         COLLATERAL                                                                                            Pro-rata

The valuation of Collateral set out in E.(1) and the interest rate to be paid on the above scheduled claims in E.(1) and E.(2) will
be finally determined at confirmation. The allowed claim amount will be determined based on a timely filed proof of claim and
the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection to claim.

Absent any objection to the treatment described in E.(1) or E.(2), the creditor(s) listed in E.(1) and E.(2) shall be deemed to have
accepted the Plan per section 1325(a)(5)(A) of the Bankruptcy Code and to have waived its or their rights under section
1325(a)(5)(B) and (C) of the Bankruptcy Code.

F.   SECURED CREDITORS - COLLATERAL TO BE SURRENDERED:

                            CREDITOR /                                 SCHED. AMT.           VALUE                   TREATMENT
                           COLLATERAL




                                                                 Page 3
Case No: Case   19-40927-elm13
           19-40927-13                   Doc 15 Filed 03/14/19             Entered 03/14/19 14:42:45               Page 4 of 18
Debtor(s): Gregory Thomas Higgins



Upon confirmation, pursuant to 11 U.S.C. § 1322(b)(8), the surrender of the Collateral described herein will provide for the
payment of all or part of a claim against the Debtor(s) in the amount of the value given herein.

The valuation of Collateral in F will be finally determined at confirmation. The allowed claim amount will be determined based
on a timely filed proof of claim and the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection
to claim.

The Debtor(s) request(s) that the automatic stay be terminated as to the surrendered Collateral. If there is no objection to the
surrender, the automatic stay shall terminate and the Trustee shall cease disbursements on any secured claim which is
secured by the Surrendered Collateral, without further order of the Court, on the 7th day after the date the Plan is filed. However,
the stay shall not be terminated if the Trustee or affected secured lender files an objection in compliance with paragraph 8 of the
General Order until such objection is resolved.

Nothing in this Plan shall be deemed to abrogate any applicable non-bankruptcy statutory or contractual rights of the Debtor(s).

G. SECURED CREDITORS - PAID DIRECT BY DEBTOR:

                        CREDITOR                                                   COLLATERAL                              SCHED. AMT.

Lincoln Automotive Financial Service                         2018 Ford Expedition                                              $57,370.00

H. PRIORITY CREDITORS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:

                               CREDITOR                                     SCHED. AMT.       TERM (APPROXIMATE)           TREATMENT
                                                                                               (MONTHS __ TO __)

I.   SPECIAL CLASS:

                               CREDITOR                                     SCHED. AMT.       TERM (APPROXIMATE)           TREATMENT
                                                                                               (MONTHS __ TO __)

JUSTIFICATION:



J.   UNSECURED CREDITORS:

                        CREDITOR                             SCHED. AMT.                              COMMENT
Ally Financial                                                        $0.00
Amex                                                              $3,025.00
Amex                                                              $1,495.00
Bank Of America                                                   $5,259.00
Barclays Bank Delaware                                            $5,618.00
Barclays Bank Delaware                                            $2,598.00
Capital One                                                         $591.00
Capital One                                                         $983.00
Chase Card Services                                               $5,260.00
Chase Card Services                                               $4,040.00
Citibank North America                                            $1,355.00
Citicards Cbna                                                   $14,394.00
Citicards Cbna                                                    $3,780.00
Compass Bank                                                      $2,678.00
Conns Credit Corp                                                 $3,005.00
Credit One Bank                                                     $523.00
Credit One Bank                                                       $0.00
Credit Service Company                                              $429.00
Credit Systems International, Inc                                   $235.00

                                                                Page 4
Case No: Case   19-40927-elm13
           19-40927-13                  Doc 15 Filed 03/14/19            Entered 03/14/19 14:42:45               Page 5 of 18
Debtor(s): Gregory Thomas Higgins


Credit Systems International, Inc                                 $150.00
Credit Systems International, Inc                                   $61.00
Credit Systems International, Inc                                   $47.00
Credit Systems International, Inc                                   $36.00
Credit Systems International, Inc                                   $28.00
Credit Systems International, Inc                                   $28.00
Discover Financial                                              $8,075.00
EECU/Educational Employees Credit Union                         $6,959.00 Unsecured portion of the secured debt (Bifurcated)
EECU/Educational Employees Credit Union                           $924.00
First National Bank                                             $5,308.00
First Premier Bank                                                $943.00
First Premier Bank                                                $874.00
Fnb Omaha                                                       $1,201.00
Kia Motors Finance Co                                          $15,291.00
Kohls/Capital One                                                 $119.00
Marcus by Goldman Sachs                                        $11,733.00
Merrick Bank/CardWorks                                          $2,161.00
Phoenix Financial Services. Llc                                   $250.00
RS Clark & Associates                                             $555.00
Syncb/marvel Dc                                                 $2,760.00
Synchrony Bank                                                  $6,597.00
Synchrony Bank/Care Credit                                          $19.00
Synchrony Bank/Gap                                              $5,757.00
Synchrony Bank/Walmart                                               $0.00
Synchrony Bank/Walmart                                          $3,782.00

TOTAL SCHEDULED UNSECURED:                                    $128,926.00
The Debtor's(s') estimated (but not guaranteed) payout to unsecured creditors based on the scheduled amount is ____________.
                                                                                                                     1%

General unsecured claims will not receive any payment until after the order approving the TRCC becomes final.
K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:

                  § 365 PARTY                      ASSUME/REJECT         CURE AMOUNT        TERM (APPROXIMATE)          TREATMENT
                                                                                             (MONTHS __ TO __)

Public Storage                                     Assumed                          $0.00

                                                      SECTION II
                                  DEBTOR'S(S') CHAPTER 13 PLAN - GENERAL PROVISIONS
                                                  FORM REVISED 7/1/17
A.   SUBMISSION OF DISPOSABLE INCOME:
Debtor(s) hereby submit(s) future earnings or other future income to the Trustee to pay the Base Amount.

B. ADMINISTRATIVE EXPENSES, DSO CLAIMS & PAYMENT OF TRUSTEE'S STATUTORY PERCENTAGE FEE(S) AND
   NOTICING FEES:

The Statutory Percentage Fees of the Trustee shall be paid in full pursuant to 11 U.S.C. §§ 105(a), 1326(b)(2), and 28 U.S.C.
§ 586(e)(1)(B). The Trustee is authorized to charge and collect Noticing Fees as indicated in Section I, Part "B" hereof.




                                                              Page 5
Case No: Case   19-40927-elm13
           19-40927-13                     Doc 15 Filed 03/14/19              Entered 03/14/19 14:42:45                  Page 6 of 18
Debtor(s): Gregory Thomas Higgins


C. ATTORNEY FEES:
Debtor's(s') Attorney Fees totaling the amount indicated in Section I, Part C, shall be disbursed by the Trustee in the amount
shown as "Disbursed By The Trustee" pursuant to this Plan and the Debtor's(s') Authorization for Adequate Protection
Disbursements ("AAPD "), if filed.

D.(1) PRE-PETITION MORTGAGE ARREARAGE:
The Pre-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed pre-petition arrearage amount and at the rate of
interest indicated in Section I, Part D.(1). To the extent interest is provided, it will be calculated from the date of the Petition. The
principal balance owing upon confirmation of the Plan on the allowed pre-petition Mortgage Arrearage amount shall be reduced
by the total adequate protection less any interest (if applicable) paid to the creditor by the Trustee. Such creditors shall retain
their liens.

D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY TRUSTEE IN A CONDUIT CASE:
Current Post-Petition Mortgage Payment(s) shall be paid by the Trustee as indicated in Section I, Part D.(2), or as otherwise
provided in the General Order.

The Current Post-Petition Mortgage Payment(s) indicated in Section I, Part D.(2) reflects what the Debtor(s) believe(s) is/are the
periodic payment amounts owed to the Mortgage Lender as of the date of the filing of this Plan. Adjustment of the Plan Payment
and Base Amount shall be calculated as set out in the General Order, paragraph 15(c)(3).

Payments received by the Trustee for payment of the Debtor's Current Post-Petition Mortgage Payment(s) shall be deemed
adequate protection to the creditor.

Upon completion of the Plan, Debtor(s) shall resume making the Current Post-Petition Mortgage Payments required by their
contract on the due date following the date specified in the Trustee's records as the date through which the Trustee made the
last Current Post-Petition Mortgage Payment.

Unless otherwise ordered by the Court, and subject to Bankruptcy Rule 3002.1(f)-(h), if a Conduit Debtor is current on his/her
Plan Payments or the payment(s) due pursuant to any wage directive, the Mortgage Lender shall be deemed current post-petition.

D.(3) POST-PETITION MORTGAGE ARREARAGE:
The Post-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed amount and at the rate of interest indicated in
Section I, Part D.(3). To the extent interest is provided, it will be calculated from the date of the Petition.

Mortgage Lenders shall retain their liens.

E.(1)   SECURED CLAIMS TO BE PAID BY TRUSTEE:
The claims listed in Section I, Part E.(1) shall be paid by the Trustee as secured to the extent of the lesser of the allowed claim
amount (per a timely filed Proof of Claim not objected to by a party in interest) or the value of the Collateral as stated in the Plan.
Any amount claimed in excess of the value shall automatically be split and treated as unsecured as indicated in Section I, Part H
or J, per 11 U.S.C. § 506(a). Such creditors shall retain their liens on the Collateral described in Section I, Part E.(1) as set out in
11 U.S.C. § 1325(a)(5)(B)(I) and shall receive interest at the rate indicated from the date of confirmation or, if the value shown is
greater than the allowed claim amount, from the date of the Petition, up to the amount by which the claim is over-secured. The
principal balance owing upon confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate
protection payments less any interest (if applicable) paid to the creditor by the Trustee.

E.(2)   SECURED 1325(a)(9) CLAIMS TO BE PAID BY THE TRUSTEE--NO CRAM DOWN:
Claims in Section I, Part E.(2) are either debts incurred within 910 days of the Petition Date secured by a purchase money
security interest in a motor vehicle acquired for the personal use of the Debtor(s) or debts incurred within one year of the
Petition Date secured by any other thing of value.

The claims listed in Section I, Part E.(2) shall be paid by the Trustee as fully secured to the extent of the allowed amount (per a
timely filed Proof of Claim not objected to by a party in interest). Such creditors shall retain their liens on the Collateral described
in Section I, Part E.(2) until the earlier of the payment of the underlying debt determined under non-bankruptcy law or a discharge
under § 1328 and shall receive interest at the rate indicated from the date of confirmation. The principal balance owing upon
confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate protection payments paid to the
creditor by the Trustee.

To the extent a secured claim not provided for in Section I, Part D, E.(1) or E.(2) is allowed by the Court, Debtor(s) will pay the
claim direct per the contract or statute.

Each secured claim shall constitute a separate class.

                                                                   Page 6
Case No: Case   19-40927-elm13
           19-40927-13                     Doc 15 Filed 03/14/19              Entered 03/14/19 14:42:45                  Page 7 of 18
Debtor(s): Gregory Thomas Higgins


F.   SATISFACTION OF CLAIM BY SURRENDER OF COLLATERAL:
The claims listed in Section I, Part F shall be satisfied as secured to the extent of the value of the Collateral , as stated in the
Plan , by surrender of the Collateral by the Debtor(s) on or before confirmation. Any amount claimed in excess of the value of the
Collateral , to the extent it is allowed, shall be automatically split and treated as indicated in Section I, Part H or J, per
11 U.S.C. § 506(a).

Each secured claim shall constitute a separate class.

G. DIRECT PAYMENTS BY DEBTOR(S):
Payments on all secured claims listed in Section I, Part G shall be disbursed by the Debtor(s) to the claimant in accordance with
the terms of their agreement or any applicable statute, unless otherwise provided in Section III, "Nonstandard Provisions."

No direct payment to the IRS from future income or earnings in accordance with 11 U.S.C. § 1322(a)(1) will be permitted.

Each secured claim shall constitute a separate class.

H. PRIORITY CLAIMS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:
Failure to object to confirmation of this Plan shall not be deemed acceptance of the "SCHED. AMT." shown in Section I, Part H.
The claims listed in Section I, Part H shall be paid their allowed amount by the Trustee, in full, pro-rata, as priority claims, without
interest.

I.   CLASSIFIED UNSECURED CLAIMS:
Classified unsecured claims shall be treated as allowed by the Court.

J.   GENERAL UNSECURED CLAIMS TIMELY FILED:
All other allowed claims not otherwise provided for herein shall be designated general unsecured claims.

K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:
As provided in § 1322(b)(7) of the Bankruptcy Code, the Debtor(s) assume(s) or reject(s) the executory contracts or unexpired
leases with parties as indicated in Section I, Part K.

Assumed lease and executory contract arrearage amounts shall be disbursed by the Trustee as indicated in Section I, Part K.

L.   CLAIMS TO BE PAID:
"TERM (APPROXIMATE)" as used in this Plan states the estimated number of months from the Petition Date required to fully pay
the allowed claim. If adequate protection payments have been authorized and made, they will be applied to principal as to both
under-secured and fully secured claims and allocated between interest and principal as to over-secured claims. Payment
pursuant to this Plan will only be made on statutory, secured, administrative, priority and unsecured claims that are allowed or,
pre-confirmation, that the Debtor(s) has/have authorized in a filed Authorization for Adequate Protection Disbursements.

M. ADDITIONAL PLAN PROVISIONS:
Any additional Plan provisions shall be set out in Section III, "Nonstandard Provisions."

N. POST-PETITION NON-ESCROWED AD VALOREM (PROPERTY) TAXES AND INSURANCE:
Whether the Debtor is a Conduit Debtor or not, if the regular payment made by the Debtor to a Mortgage Lender or any other
lienholder secured by real property does not include an escrow for the payment of ad valorem (property) taxes or insurance, the
Debtor is responsible for the timely payment of post-petition taxes directly to the tax assessor and is responsible for maintaining
property insurance as required by the mortgage security agreement, paying all premiums as they become due directly to the
insurer. If the Debtor fails to make these payments, the mortgage holder may, but is not required to, pay the taxes and/or the
insurance. If the mortgage holder pays the taxes and/or insurance, the mortgage holder may file, as appropriate, a motion for
reimbursement of the amount paid as an administrative claim or a Notice of Payment Change by Mortgage Lender or a Notice of
Fees, Expenses, and Charges.

O. CLAIMS NOT FILED:
A claim not filed with the Court will not be paid by the Trustee post-confirmation regardless of its treatment in Section I or on the
AAPD.




                                                                   Page 7
Case No: Case   19-40927-elm13
           19-40927-13                     Doc 15 Filed 03/14/19              Entered 03/14/19 14:42:45                 Page 8 of 18
Debtor(s): Gregory Thomas Higgins


P.   CLAIMS FOR PRE-PETITION NON-PECUNIARY PENALTIES, FINES, FORFEITURES, MULTIPLE, EXEMPLARY OR
     PUNITIVE DAMAGES:

Any unsecured claim for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages, expressly
including an IRS penalty to the date of the petition on unsecured and/or priority claims, shall be paid only a pro-rata share of any
funds remaining after all other unsecured claims, including late filed claims, have been paid in full.

Q. CLAIMS FOR POST-PETITION PENALTIES AND INTEREST:
No interest, penalty, or additional charge shall be allowed on any pre-petition claims subsequent to the filing of the petition,
unless expressly provided herein.

R. BUSINESS CASE OPERATING REPORTS:
Upon the filing of the Trustee's 11 U.S.C. § 1302(c) Business Case Report, business Debtors are no longer required to file
operating reports with the Trustee, unless the Trustee requests otherwise. The filing of the Trustee's 11 U.S.C. § 1302(c)
Business Case Report shall terminate the Trustee's duties but not the Trustee's right to investigate or monitor the Debtor's(s')
business affairs, assets or liabilities.

S.   NO TRUSTEE'S LIABILITY FOR DEBTOR'S POST-CONFIRMATION OPERATION AND BAR DATE FOR CLAIMS FOR
     PRE-CONFIRMATION OPERATIONS:

The Trustee shall not be liable for any claim arising from the post-confirmation operation of the Debtor's(s') business. Any
claims against the Trustee arising from the pre-confirmation operation of the Debtor's(s') business must be filed with the
Bankruptcy Court within sixty (60) days after entry by the Bankruptcy Court of the Order of Confirmation or be barred.

T.   DISPOSAL OF DEBTOR'S NON-EXEMPT PROPERTY; RE-VESTING OF PROPERTY; NON-LIABILITY OF TRUSTEE FOR
     PROPERTY IN POSSESSION OF DEBTOR WHERE DEBTOR HAS EXCLUSIVE RIGHT TO USE, SELL, OR LEASE IT; AND
     TRUSTEE PAYMENTS UPON POST CONFIRMATION CONVERSION OR DISMISSAL:

Debtor(s) shall not dispose of or encumber any non-exempt property or release or settle any lawsuit or claim by Debtor(s), prior
to discharge, without consent of the Trustee or order of the Court after notice to the Trustee and all creditors.

Property of the estate shall not vest in the Debtor until such time as a discharge is granted or the Case is dismissed or closed
without discharge. Vesting shall be subject to all liens and encumbrances in existence when the Case was filed and all valid
post-petition liens, except those liens avoided by court order or extinguished by operation of law. In the event the Case is
converted to a case under chapter 7, 11, or 12 of the Bankruptcy Code, the property of the estate shall vest in accordance with
applicable law. After confirmation of the Plan, the Trustee shall have no further authority, fiduciary duty or liability regarding the
use, sale, insurance of or refinance of property of the estate except to respond to any motion for the proposed use, sale, or
refinance of such property as required by the applicable laws and/or rules. Prior to any discharge or dismissal, the Debtor(s)
must seek approval of the court to purchase, sell, or refinance real property.

Upon dismissal of the Case post confirmation, the Trustee shall disburse all funds on hand in accordance with this Plan. Upon
conversion of the Case, any balance on hand will be disbursed by the Trustee in accordance with applicable law.

U. ORDER OF PAYMENT:
Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee after the entry of an
order confirming the Chapter 13 Plan, whether pursuant to this Plan or a modification thereof, will be paid in the order set out
below, to the extent a creditor's claim is allowed or the disbursement is otherwise authorized. Each numbered paragraph below
is a level of payment. All disbursements which are in a specified monthly amount are referred to as "per mo." At the time of any
disbursement, if there are insufficient funds on hand to pay any per mo payment in full, claimant(s) with a higher level of payment
shall be paid any unpaid balance owed on a per mo payment plus the current per mo payment owed to that same claimant, in
full, before any disbursement to a claimant with a lower level of payment. If multiple claimants are scheduled to receive per mo
payments within the same level of payment and there are insufficient funds to make those payments in full, available funds will
be disbursed to the claimants within that level on a pro-rata basis. Claimants with a higher level of payment which are
designated as receiving pro-rata payments shall be paid, in full, before any disbursements are made to any claimant with a
lower level of payment.




                                                                  Page 8
Case No: Case   19-40927-elm13
           19-40927-13                    Doc 15 Filed 03/14/19              Entered 03/14/19 14:42:45                 Page 9 of 18
Debtor(s): Gregory Thomas Higgins


1st -- Clerk's Filing Fee and Trustee's Percentage Fee(s) and Noticing Fees in B.(1) and B.(2) and per statutory provisions will
be paid in full.

2nd -- Current Post-Petition Mortgage Payments (Conduit) in D.(2) and as adjusted according to the General Order, which must
be designated to be paid per mo.

3rd -- Creditors listed in E.(1)(A) and E.(2)(A), which must be designated to be paid per mo, and Domestic Support Obligations
("DSO") in B.(3), which must be designated to be paid per mo.

4th -- Attorney Fees in C, which must be designated to be paid pro-rata.

5th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid per mo.

6th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid pro-rata.

7th -- Arrearages owed on Executory Contracts and Unexpired Leases in K, which must be designated to be paid per mo.

8th -- Any Creditors listed in D.(1), if designated to be paid per mo.

9th -- Any Creditors listed in D.(1), if designated to be paid pro-rata and/or Creditors listed in E.(1)(B) or E.(2)(B), which must be
designated to be paid pro-rata.

10th -- All amounts allowed pursuant to a Notice of Fees, Expenses and Charges, which will be paid pro-rata.
11th -- Priority Creditors Other than Domestic Support Obligations ("Priority Creditors") in H, which must be designated to be
paid pro-rata.

12th -- Special Class in I, which must be designated to be paid per mo.

13th -- Unsecured Creditors in J, other than late filed or penalty claims, which must be designated to be paid pro-rata.

14th -- Late filed claims by Secured Creditors in D.(1), D.(2), D.(3), E.(1) and E.(2), which must be designated to be paid pro-rata,
unless other treatment is authorized by the Court.

15th -- Late filed claims for DSO or filed by Priority Creditors in B.(3) and H, which must be designated to be paid pro-rata.

16th -- Late filed claims by Unsecured Creditors in J, which must be designated to be paid pro-rata.

17th -- Unsecured claims for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages,
expressly including an IRS penalty to the date of the petition on unsecured and/or priority claims. These claims must be
designated to be paid pro-rata.


V.   POST-PETITION CLAIMS:
Claims filed under § 1305 of the Bankruptcy Code shall be paid as allowed. To the extent necessary, Debtor(s) will modify this Plan.

W. TRUSTEE'S RECOMMENDATION CONCERNING CLAIMS ("TRCC") PROCEDURE:
See the provisions of the General Order regarding this procedure.




                                                                  Page 9
Case No:Case   19-40927-elm13
           19-40927-13                    Doc 15 Filed 03/14/19           Entered 03/14/19 14:42:45                Page 10 of 18
Debtor(s): Gregory Thomas Higgins


                                                         SECTION III
                                                   NONSTANDARD PROVISIONS

The following nonstandard provisions, if any, constitute terms of this Plan. Any nonstandard provision placed elsewhere in the
Plan is void.
None.
I, the undersigned, hereby certify that the Plan contains no nonstandard provisions other than those set out in this final paragraph.

/s/ Lindsay D Steele
Lindsay D Steele, Debtor's(s') Attorney                                   Debtor (if unrepresented by an attorney)


Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) is respectfully submitted.

/s/ Lindsay D Steele                                                      24070673
Lindsay D Steele, Debtor's(s') Counsel                                    State Bar Number




                                                               Page 10
Case No:Case   19-40927-elm13
           19-40927-13                  Doc 15 Filed 03/14/19             Entered 03/14/19 14:42:45                Page 11 of 18
Debtor(s): Gregory Thomas Higgins




                                                    CERTIFICATE OF SERVICE

I, the undersigned, hereby certify that the foregoing Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) was served on
the following entities either by Electronic Service or by First Class Mail, Postage Pre-paid on the   14th day of March, 2019        :

(List each party served, specifying the name and address of each party)


Dated:             March 14, 2019                                         /s/ Lindsay D Steele
                                                                          Lindsay D Steele, Debtor's(s') Counsel

Ally Financial                                      Capital One                                         Citicards Cbna
xxxxxxxx1254                                        xxxxxxxxxxxx1965                                    xxxxxxxxxxxx0358
Attn: Bankruptcy Dept                               Attn: Bankruptcy                                    Citi Bank
PO Box 380901                                       PO Box 30285                                        PO Box 6077
Bloomington, MN 55438                               Salt Lake City, UT 84130                            Sioux Falls, SD 57117


Amex                                                Capital One                                         Compass Bank
xxxxxxxxxxxx1923                                    xxxxxxxxxxxx7684                                    xxxxxxxxxxxx6232
Correspondence/Bankruptcy                           Attn: Bankruptcy                                    Attn: Bankruptcy
PO Box 981540                                       PO Box 30285                                        PO Box 10566
El Paso, TX 79998                                   Salt Lake City, UT 84130                            Birmingham, AL 35296


Amex                                                Chase Card Services                                 Conns Credit Corp
xxxxxxxxxxxx1783                                    xxxxxxxxxxxx0935                                    xxxxxxxxxxxxxxxxxxx0518
Correspondence/Bankruptcy                           Attn: Bankruptcy                                    Box 2356
PO Box 981540                                       PO Box 15298                                        Beaumont, TX 77704
El Paso, TX 79998                                   Wilmington, DE 19850


Bank Of America                                     Chase Card Services                                 Credit One Bank
xxxxxxxxxxxx0121                                    xxxxxxxxxxxx7437                                    xxxxxxxxxxxx1388
4909 Savarese Circle                                Attn: Bankruptcy                                    ATTN: Bankruptcy Department
FL1-908-01-50                                       PO Box 15298                                        PO Box 98873
Tampa, FL 33634                                     Wilmington, DE 19850                                Las Vegas, NV 89193


Barclays Bank Delaware                              Citibank North America                              Credit One Bank
xxxxxxxxxxx6995                                     xxxxxxxxxxxx7892                                    xxxxxxxxxxxx2960
Attn: Correspondence                                Citibank Corp/Centralized Bankruptcy                ATTN: Bankruptcy Department
PO Box 8801                                         PO Box 790034                                       PO Box 98873
Wilmington, DE 19899                                St Louis, MO 63179                                  Las Vegas, NV 89193


Barclays Bank Delaware                              Citicards Cbna                                      Credit Service Company
xxxxxxxxxxx8863                                     xxxxxxxxxxxx2518                                    xxx5878
Attn: Correspondence                                Citi Bank                                           Attn: Bankruptcy
PO Box 8801                                         PO Box 6077                                         PO Box 1120
Wilmington, DE 19899                                Sioux Falls, SD 57117                               Colorado Springs, CO 80901




                                                               Page 11
Case No:Case   19-40927-elm13
           19-40927-13              Doc 15 Filed 03/14/19      Entered 03/14/19 14:42:45   Page 12 of 18
Debtor(s): Gregory Thomas Higgins


Credit Systems International, Inc           EECU/Educational Employees Credit      Kia Motors Finance Co
xxxxx3175                                   Union                                  xxxxxxxxxx4374
Attn: Bankruptcy                            xxxxxx0001                             PO Box 20825
PO Box 1088                                 Attn: Bankruptcy                       Fountain Valley, CA 92728
Arlington, TX 76004                         PO Box 1777
                                            Fort Worth, TX 76101

Credit Systems International, Inc           EECU/Educational Employees Credit      Kohls/Capital One
xxxxx5919                                   Union                                  xxxxxxxxxxxx0587
Attn: Bankruptcy                            xxxxxxxx4600                           Kohls Credit
PO Box 1088                                 Attn: Bankruptcy                       PO Box 3120
Arlington, TX 76004                         PO Box 1777                            Milwaukee, WI 53201
                                            Fort Worth, TX 76101

Credit Systems International, Inc           First National Bank                    Lincoln Automotive Financial Service
xxxxx7083                                   xxxxxxxxxxx9728                        xxxx5165
Attn: Bankruptcy                            Attn: Bankruptcy                       Attn: Bankruptcy
PO Box 1088                                 1620 Dodge St Mailstop 4440            PO Box 542000
Arlington, TX 76004                         Omaha, NE 68197                        Omaha, NE 68154


Credit Systems International, Inc           First Premier Bank                     Linebarger Goggan Blair & Sampson,
xxxxx8082                                   xxxxxxxxxxxx0055                       LLP
Attn: Bankruptcy                            Attn: Bankruptcy                       2323 Bryan Street, Suite 1600
PO Box 1088                                 PO Box 5524                            Dallas. TX 75201
Arlington, TX 76004                         Sioux Falls, SD 57117


Credit Systems International, Inc           First Premier Bank                     Marcus by Goldman Sachs
xxxxx8084                                   xxxxxxxxxxxx2104                       xxxxxxxxx3362
Attn: Bankruptcy                            Attn: Bankruptcy                       Attn: Bankruptcy
PO Box 1088                                 PO Box 5524                            PO Box 45400
Arlington, TX 76004                         Sioux Falls, SD 57117                  Salt Lake City, UT 84145


Credit Systems International, Inc           Fnb Omaha                              Merrick Bank/CardWorks
xxxxx1758                                   xxxxxxxxxxxx0253                       xxxxxxxxxxxx0872
Attn: Bankruptcy                            Attn: Bankruptcy                       Attn: Bankruptcy
PO Box 1088                                 PO Box 2490                            PO Box 9201
Arlington, TX 76004                         Omaha, NE 68103                        Old Bethpage, NY 11804


Credit Systems International, Inc           Gregory Thomas Higgins                 Phoenix Financial Services. Llc
xxxxx2409                                   9500 Live Oak Lane #A                  xxxx0433
Attn: Bankruptcy                            Fort Worth, TX 76179                   Attn: Bankruptcy
PO Box 1088                                                                        PO Box 361450
Arlington, TX 76004                                                                Indianapolis, IN 46236


Discover Financial                          Internal Revenue Service               Public Storage
xxxxxxxxxxxx9904                            Special Procedures-Insolvency          6451 Hilltop Road
PO Box 3025                                 P.O. Box 7346                          North Richland Hills, TX
New Albany, OH 43054                        Philadelphia, PA 19101-7346




                                                     Page 12
Case No:Case   19-40927-elm13
           19-40927-13              Doc 15 Filed 03/14/19     Entered 03/14/19 14:42:45   Page 13 of 18
Debtor(s): Gregory Thomas Higgins


RS Clark & Associates                       United States Trustee
xxxxxxxxxxx8962                             1100 Commerce Street
12990 Pandora Drive                         Room 976
Suite 150                                   Dallas, TX 75242-1496
Dallas, TX 75238


Syncb/marvel Dc
xxxxxxxxxxxx2488
Attn: Bankruptcy
PO Box 965060
Orlando, FL 32896


Synchrony Bank
xxxxxxxxxxxx6365
Attn: Bankruptcy Dept
PO Box 965060
Orlando, FL 32896


Synchrony Bank/Care Credit
xxxxxxxxxxxx6678
Attn: Bankruptcy Dept
PO Box 965060
Orlando, FL 32896


Synchrony Bank/Gap
xxxxxxxxxxxx2500
Attn: Bankruptcy Dept
PO Box 965060
Orlando, FL 32896


Synchrony Bank/Walmart
xxxxxxxx9027
Attn: Bankruptcy
PO Box 965060
Orlando, FL 32896


Synchrony Bank/Walmart
xxxxxxxxxxxx1876
Attn: Bankruptcy
PO Box 965060
Orlando, FL 32896


Truman




                                                    Page 13
Steele LawCase
            Firm, 19-40927-elm13
                  PLLC                     Doc 15 Filed 03/14/19             Entered 03/14/19 14:42:45                      Page 14 of 18
3629 Lovell Avenue
Suite 100
Fort Worth, TX 76107

Bar Number: 24070673
Phone: (682) 231-0909
                                           IN THE UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF TEXAS
                                                      FORT WORTH DIVISION
                                                             Revised 10/1/2016

IN RE: Gregory Thomas Higgins                      xxx-xx-5818      §      CASE NO: 19-40927-13
       9500 Live Oak Lane #A                                        §
       Fort Worth, TX 76179                                         §
                                                                    §
                                                                    §




                                  Debtor(s)


AUTHORIZATION FOR ADEQUATE PROTECTION DISBURSEMENTS                                                       3/14/2019
                                                                                                   DATED:________________
The undersigned Debtor(s) hereby request that payments received by the Trustee prior to confirmation be disbursed as
indicated below:

 Periodic Payment Amount                                                                                                             $450.00
 Disbursements                                                                                   First (1)                 Second (2) (Other)

 Account Balance Reserve                                                                           $5.00              $5.00 carried forward

 Trustee Percentage Fee                                                                           $44.50                              $45.00

 Filing Fee                                                                                        $0.00                               $0.00

 Noticing Fee                                                                                     $48.30                               $0.00

 Subtotal Expenses/Fees                                                                           $97.80                              $45.00
 Available for payment of Adequate Protection, Attorney Fees and
 Current Post-Petition Mortgage Payments:                                                       $352.20                              $405.00


CREDITORS SECURED BY VEHICLES (CAR CREDITORS):
                                                                                                              Adequate             Adequate
                                                                           Scheduled           Value of       Protection           Protection
 Name                                 Collateral                             Amount           Collateral     Percentage       Payment Amount
 EECU/Educational Employees Credit    2015 Dodge Ram                       $25,959.00        $19,000.00          1.25%                $237.50

                                    Total Adequate Protection Payments for Creditors Secured by Vehicles:                            $237.50

CURRENT POST-PETITION MORTGAGE PAYMENTS (CONDUIT):

                                                                                             Scheduled         Value of
 Name                                 Collateral                            Start Date         Amount         Collateral      Payment Amount

                                          Payments for Current Post-Petition Mortgage Payments (Conduit):                               $0.00

CREDITORS SECURED BY COLLATERAL OTHER THAN A VEHICLE:
                                                                                                              Adequate             Adequate
                                                                           Scheduled           Value of       Protection           Protection
 Name                                 Collateral                             Amount           Collateral     Percentage       Payment Amount




Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
Case No:     Case 19-40927-elm13
             19-40927-13                    Doc 15 Filed 03/14/19             Entered 03/14/19 14:42:45             Page 15 of 18
Debtor(s):   Gregory Thomas Higgins



               Total Adequate Protection Payments for Creditors Secured by Collateral other than a vehicle:                      $0.00

                                               TOTAL PRE-CONFIRMATION PAYMENTS

 First Month Disbursement (after payment of Clerk's Filing Fee, any Noticing Fee, Chapter 13 Trustee
 Percentage Fee, and retention of the Account Balance Reserve):

      Current Post-Petition Mortgage Payments (Conduit payments), per mo:                                                        $0.00
      Adequate Protection to Creditors Secured by Vehicles ("Car Creditor"), per mo:                                           $237.50
      Debtor's Attorney, per mo:                                                                                               $114.70
      Adequate Protection to Creditors Secured by other than a Vehicle, per mo:                                                  $0.00

 Disbursements starting month 2 (after payment of Clerk's Filing Fee, any Noticing Fee, Chapter 13
 Trustee Percentage Fee, and retention of the Account Balance Reserve):

      Current Post-Petition Mortgage Payments (Conduit payments), per mo:                                                        $0.00
      Adequate Protection to Creditors Secured by Vehicles ("Car Creditor"), per mo:                                           $237.50
      Debtor's Attorney, per mo:                                                                                               $167.50
      Adequate Protection to Creditors Secured by other than a Vehicle, per mo:                                                  $0.00



 Order of Payment:
 Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee prior to entry of an
 order confirming the Chapter 13 Plan will be paid in the order set out above. All disbursements which are in a specified monthly
 amount are referred to as "per mo". At the time of any disbursement, if there are insufficient funds on hand to pay any per mo
 payment in full, claimant(s) with a higher level of payment shall be paid any unpaid balance owed on the per mo payment plus
 the current per mo payment owed to that same claimant, in full, before any disbursement to a claimant with a lower level of
 payment. Other than the Current Post-Petition Mortgage Payments, the principal balance owing upon confirmation of the Plan on
 the allowed secured claim shall be reduced by the total of adequate protection payments, less any interest (if applicable), paid to
 the creditor by the Trustee.




 DATED:________________________
         3/14/2019

 /s/ Lindsay D Steele
 Attorney for Debtor(s)




 Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
          Case 19-40927-elm13UNITED
                              Doc 15 STATES
                                     Filed 03/14/19 Entered
                                             BANKRUPTCY     03/14/19 14:42:45
                                                          COURT                                          Page 16 of 18
                                           NORTHERN DISTRICT OF TEXAS
                                              FORT WORTH DIVISION

  IN RE: Gregory Thomas Higgins                                                CASE NO.    19-40927-13
                                    Debtor


                                                                              CHAPTER      13
                                  Joint Debtor

                                                 CERTIFICATE OF SERVICE


    I, the undersigned, hereby certify that on March 14, 2019, a copy of the attached Chapter 13 Plan, with any
attachments, was served on each party in interest listed below, by placing each copy in an envelope properly addressed,
postage fully prepaid in compliance with Local Rule 9013 (g).




                                /s/ Lindsay D Steele
                                Lindsay D Steele
                                Bar ID:24070673
                                Steele Law Firm, PLLC
                                3629 Lovell Avenue
                                Suite 100
                                Fort Worth, TX 76107
                                (682) 231-0909


Ally Financial                                   Barclays Bank Delaware                     Chase Card Services
xxxxxxxx1254                                     xxxxxxxxxxx6995                            xxxxxxxxxxxx0935
Attn: Bankruptcy Dept                            Attn: Correspondence                       Attn: Bankruptcy
PO Box 380901                                    PO Box 8801                                PO Box 15298
Bloomington, MN 55438                            Wilmington, DE 19899                       Wilmington, DE 19850


Amex                                             Barclays Bank Delaware                     Chase Card Services
xxxxxxxxxxxx1923                                 xxxxxxxxxxx8863                            xxxxxxxxxxxx7437
Correspondence/Bankruptcy                        Attn: Correspondence                       Attn: Bankruptcy
PO Box 981540                                    PO Box 8801                                PO Box 15298
El Paso, TX 79998                                Wilmington, DE 19899                       Wilmington, DE 19850


Amex                                             Capital One                                Citibank North America
xxxxxxxxxxxx1783                                 xxxxxxxxxxxx1965                           xxxxxxxxxxxx7892
Correspondence/Bankruptcy                        Attn: Bankruptcy                           Citibank Corp/Centralized Bankruptcy
PO Box 981540                                    PO Box 30285                               PO Box 790034
El Paso, TX 79998                                Salt Lake City, UT 84130                   St Louis, MO 63179


Bank Of America                                  Capital One                                Citicards Cbna
xxxxxxxxxxxx0121                                 xxxxxxxxxxxx7684                           xxxxxxxxxxxx2518
4909 Savarese Circle                             Attn: Bankruptcy                           Citi Bank
FL1-908-01-50                                    PO Box 30285                               PO Box 6077
Tampa, FL 33634                                  Salt Lake City, UT 84130                   Sioux Falls, SD 57117
          Case 19-40927-elm13UNITED
                              Doc 15 STATES
                                     Filed 03/14/19 Entered
                                             BANKRUPTCY     03/14/19 14:42:45
                                                          COURT                                                 Page 17 of 18
                                             NORTHERN DISTRICT OF TEXAS
                                                FORT WORTH DIVISION

  IN RE: Gregory Thomas Higgins                                                        CASE NO.   19-40927-13
                                      Debtor


                                                                                   CHAPTER        13
                                    Joint Debtor

                                                   CERTIFICATE OF SERVICE
                                                      (Continuation Sheet #1)

Citicards Cbna                                     Credit Systems International, Inc               EECU/Educational Employees Credit
xxxxxxxxxxxx0358                                   xxxxx5919                                       Union
Citi Bank                                          Attn: Bankruptcy                                xxxxxx0001
PO Box 6077                                        PO Box 1088                                     Attn: Bankruptcy
Sioux Falls, SD 57117                              Arlington, TX 76004                             PO Box 1777
                                                                                                   Fort Worth, TX 76101

Compass Bank                                       Credit Systems International, Inc               EECU/Educational Employees Credit
xxxxxxxxxxxx6232                                   xxxxx7083                                       Union
Attn: Bankruptcy                                   Attn: Bankruptcy                                xxxxxxxx4600
PO Box 10566                                       PO Box 1088                                     Attn: Bankruptcy
Birmingham, AL 35296                               Arlington, TX 76004                             PO Box 1777
                                                                                                   Fort Worth, TX 76101

Conns Credit Corp                                  Credit Systems International, Inc               First National Bank
xxxxxxxxxxxxxxxxxxx0518                            xxxxx8082                                       xxxxxxxxxxx9728
Box 2356                                           Attn: Bankruptcy                                Attn: Bankruptcy
Beaumont, TX 77704                                 PO Box 1088                                     1620 Dodge St Mailstop 4440
                                                   Arlington, TX 76004                             Omaha, NE 68197


Credit One Bank                                    Credit Systems International, Inc               First Premier Bank
xxxxxxxxxxxx1388                                   xxxxx8084                                       xxxxxxxxxxxx0055
ATTN: Bankruptcy Department                        Attn: Bankruptcy                                Attn: Bankruptcy
PO Box 98873                                       PO Box 1088                                     PO Box 5524
Las Vegas, NV 89193                                Arlington, TX 76004                             Sioux Falls, SD 57117


Credit One Bank                                    Credit Systems International, Inc               First Premier Bank
xxxxxxxxxxxx2960                                   xxxxx1758                                       xxxxxxxxxxxx2104
ATTN: Bankruptcy Department                        Attn: Bankruptcy                                Attn: Bankruptcy
PO Box 98873                                       PO Box 1088                                     PO Box 5524
Las Vegas, NV 89193                                Arlington, TX 76004                             Sioux Falls, SD 57117


Credit Service Company                             Credit Systems International, Inc               Fnb Omaha
xxx5878                                            xxxxx2409                                       xxxxxxxxxxxx0253
Attn: Bankruptcy                                   Attn: Bankruptcy                                Attn: Bankruptcy
PO Box 1120                                        PO Box 1088                                     PO Box 2490
Colorado Springs, CO 80901                         Arlington, TX 76004                             Omaha, NE 68103


Credit Systems International, Inc                  Discover Financial                              Gregory Thomas Higgins
xxxxx3175                                          xxxxxxxxxxxx9904                                9500 Live Oak Lane #A
Attn: Bankruptcy                                   PO Box 3025                                     Fort Worth, TX 76179
PO Box 1088                                        New Albany, OH 43054
Arlington, TX 76004
          Case 19-40927-elm13UNITED
                              Doc 15 STATES
                                     Filed 03/14/19 Entered
                                             BANKRUPTCY     03/14/19 14:42:45
                                                          COURT                                            Page 18 of 18
                                          NORTHERN DISTRICT OF TEXAS
                                             FORT WORTH DIVISION

  IN RE: Gregory Thomas Higgins                                                   CASE NO.   19-40927-13
                                   Debtor


                                                                                  CHAPTER    13
                                 Joint Debtor

                                                CERTIFICATE OF SERVICE
                                                   (Continuation Sheet #2)

Internal Revenue Service                        Phoenix Financial Services. Llc               Synchrony Bank/Walmart
Special Procedures-Insolvency                   xxxx0433                                      xxxxxxxxxxxx1876
P.O. Box 7346                                   Attn: Bankruptcy                              Attn: Bankruptcy
Philadelphia, PA 19101-7346                     PO Box 361450                                 PO Box 965060
                                                Indianapolis, IN 46236                        Orlando, FL 32896


Kia Motors Finance Co                           RS Clark & Associates                         Truman
xxxxxxxxxx4374                                  xxxxxxxxxxx8962
PO Box 20825                                    12990 Pandora Drive
Fountain Valley, CA 92728                       Suite 150
                                                Dallas, TX 75238


Kohls/Capital One                               Syncb/marvel Dc                               United States Trustee
xxxxxxxxxxxx0587                                xxxxxxxxxxxx2488                              1100 Commerce Street
Kohls Credit                                    Attn: Bankruptcy                              Room 976
PO Box 3120                                     PO Box 965060                                 Dallas, TX 75242-1496
Milwaukee, WI 53201                             Orlando, FL 32896


Lincoln Automotive Financial Service            Synchrony Bank
xxxx5165                                        xxxxxxxxxxxx6365
Attn: Bankruptcy                                Attn: Bankruptcy Dept
PO Box 542000                                   PO Box 965060
Omaha, NE 68154                                 Orlando, FL 32896


Linebarger Goggan Blair & Sampson,              Synchrony Bank/Care Credit
LLP                                             xxxxxxxxxxxx6678
2323 Bryan Street, Suite 1600                   Attn: Bankruptcy Dept
Dallas. TX 75201                                PO Box 965060
                                                Orlando, FL 32896


Marcus by Goldman Sachs                         Synchrony Bank/Gap
xxxxxxxxx3362                                   xxxxxxxxxxxx2500
Attn: Bankruptcy                                Attn: Bankruptcy Dept
PO Box 45400                                    PO Box 965060
Salt Lake City, UT 84145                        Orlando, FL 32896


Merrick Bank/CardWorks                          Synchrony Bank/Walmart
xxxxxxxxxxxx0872                                xxxxxxxx9027
Attn: Bankruptcy                                Attn: Bankruptcy
PO Box 9201                                     PO Box 965060
Old Bethpage, NY 11804                          Orlando, FL 32896
